In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 20, 1976, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. The record on this appeal indicates that respondents’ acts of revoking petitioner’s parole and of setting a new maximum expiration date of his sentence were in accordance with the law (see Penal Law, § 70.40, subd 3, par [a]; People ex rel. Patterson v Bockel, 270 NY 76; People ex rel. Bickhofer v Lawes, 255 App Div 873; People ex rel. Mullins v Jackson, 286 App Div 938). Consequently, the proceeding was properly dismissed. Cohalan, Acting P. J., Hargett, Damiani and Mollen, JJ., concur.